          Case 1:21-cr-00129-ABJ Document 30 Filed 09/01/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                                       CASE NO.: 21-CR-129
       Plaintiff,
vs.

Gabriel Garcia,

       Defendant.
                                               /

MOTION TO MODIFY PRETRIAL RELEASE CONDITIONS OF GPS MONITOR DUE
                  TO CHANGE IN CIRCUMSTANCES

       COMES NOW, the Defendant, Gabriel Garcia, and files his Motion to Remove the GPS

Monitor Due to Change in Circumstances, and states the following grounds:

                                          FACTUAL GROUNDS

           1. On January 19, 2021, the FBI arrested Mr. Garcia and brought him before a

Magistrate in the Southern District of Florida for his initial appearance; he later posted the

determined monetary bonds and GPS monitoring was not part of the conditions.

           2. Subsequently, at his first appearance before a Magistrate Judge in the District of

Columbia, the Government asked for a GPS monitor and a curfew because Mr. Garcia had was

in possession of a legal pocketknife, which he used for work and placed in the security bin to

clear the metal detector upon visiting his pretrial services officer. The Magistrate Judge granted

the request. Mr. Garcia then sought review of these new conditions in the District Court, and the

Chief Judge affirmed the Magistrate’s ruling.

           3. Since February, Mr. Garcia has remained compliant with all of his

all pretrial release conditions. He has also traveled out of the jurisdiction of the Southern District

of Florida, with the Court’s permission, without incident. Additionally, this Court removed his
          Case 1:21-cr-00129-ABJ Document 30 Filed 09/01/21 Page 2 of 3




curfew and allowed him to travel within the state of Florida for work purposes, as long as he

gave proper notification to pretrial services.

           4. Because of the change in circumstances detailed below, Mr. Garcia respectfully

requests this Court to remove the GPS monitor.

           5. Since 2017 Mr. Garcia has been self-employed. He owns a roofing business,

“Supreme Aluminum Florida” in Miami, and he is a general contractor. He oversees fourteen

employees. The monitor around his ankle is unsafe and a work hazard. Also, the monitor has

randomly started beeping loudly around potential clients, immediately followed by an

embarrassing phone call from pretrial services asking for his exact location.

           6. Counsel contacted AUSA A. Buckner for the Government’s position. She stated

the Government and pretrial services oppose this motion.

                                   MEMORANDUM OF LAW

       Under 18 U.S.C. § 3142(c)(3), the Court “may at any time amend the order to impose

additional or different conditions of release.” The party requesting modification must “establish

that new information exists that was not known to him or her at the time of the initial detention

hearing, and that this new information is material to his or her release conditions regarding flight

or dangerousness.” United States v. Wei Seng Phua, 2015 WL 127715, at *1 (D. Nev. Jan. 8,

2015); see 18 U.S.C. § 3142(f).

       Mr. Garcia submits the change in circumstances is the constant danger the GPS monitor

poses for his type of work. The monitor around his ankle is unsafe and a work hazard; he climbs

ladders and the GPS monitor often gets stuck on the next ladder step when climbing; one time,

he almost fell off the ladder. As mentioned above, the monitor has randomly started beeping

loudly around potential clients, immediately followed by an embarrassing phone call from


                                                 2
           Case 1:21-cr-00129-ABJ Document 30 Filed 09/01/21 Page 3 of 3




pretrial services asking for his exact location. Finally, Mr. Garcia has no criminal history, and he

is not a flight risk.

                                         REQUESTED RELIEF

        WHEREFORE, Mr. Garcia respectfully moves this District Court to remove the GPS

condition. And Mr. Garcia requests a hearing on this motion.

        Respectfully submitted,

        /s/Aubrey Webb
        Law Offices of Aubrey Webb
        55 Merrick Way, Suite 212
        Coral Gables, Florida 33134
        305-461-1116
        Email: aubrey@aqwattorney.com


        /s/Charles R. Haskell
        Law Offices of Charles R. Haskell
        641 Indiana Ave. N.W.,
        Washington D.C. 20004
        202-888-2728
        Email: Charles@CharlesHaskell.com




                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled to the
Office of the Clerk, United States District Court, District of Columbia, 333 Constitution Ave.,
N.W. Washington D.C. 20001, Room 1225 and to the Office of the United States Attorney, 555
4th St N.W., Washington D.C. 20530, on September 1, 2021.

        /s/Aubrey Webb




                                                 3
